Citation Nr: 0839108	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  08-16 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to compensation benefits for colon cancer 
pursuant to the provisions of 38 U.S.C.A. § 1151, due to a 
claimed misdiagnosis by VA in October 2006.  

2.  Entitlement to special monthly compensation (SMC) based 
on aid and attendance (A&A) and/or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1979 to January 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the RO 
which denied the benefits sought on appeal.  In September 
2008, a hearing was held at the RO before the undersigned 
acting member of the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  The veteran does not have additional disability related 
to his colon cancer due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA medical personnel, or to an event that was 
not reasonably foreseeable in furnishing medical treatment.  

3.  The veteran's service-connected disabilities consist of 
low back strain, rated 40 percent disabling, and 
chondromalacia of the right knee, rated 10 percent disabling; 
the combined evaluation for his service-connected 
disabilities is 50 percent.  

4.  The veteran is not blind, nor does he have loss of use of 
both feet or one hand and one foot as the result of his 
service-connected disabilities; he is not bedridden or 
helpless due to his service-connected disabilities.  

5.  The veteran's service-connected disabilities do not 
render him unable to care for most of his daily personal 
needs without regular personal assistance from others, nor do 
they result in an inability to protect himself from the 
hazards and dangers of his daily environment.  

6.  The veteran does not have a single service-connected 
disability ratable at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor is he permanently housebound by 
reason of service-connected disabilities that substantially 
confine him to his dwelling or immediate premises.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for colon cancer due to VA treatment are 
not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.358, 3.361 (2008).  

2.  The criteria for SMC based on the veteran's need for 
regular A&A and/or housebound status have not been met.  38 
U.S.C.A. § 1114(l), 1502, 1521, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§  3.159, 3.350, 3.351, 3.352 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to initial adjudication of the claim, letters dated in 
January and February 2008, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence VA will seek to provide and what evidence the 
claimant is expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  The notice letters included an explanation as to 
the evidence necessary to establish entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, and of the evidence necessary to 
establish entitlement to A&A including at the housebound 
rate.  The veteran was also notified of his responsibility to 
submit evidence which showed that he required the aid of 
another person to perform the personal functions of everyday 
self-care or that he was housebound, and why the current 
evidence was insufficient to award the benefits sought.  

The veteran's service medical records and all VA and private 
medical records identified by him had been obtained and 
associated with the claims file.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran was provided with a VA 
examination addressing the relationship of his colon cancer 
and the medical treatment he received from VA, and to assess 
his need for regular aid and attendance.  The veteran also 
testified at a hearing at the RO before the undersigned 
acting member of the Board in September 2008.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Compensation Pursuant to 38 U.S.C.A. § 1151

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002).  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.  

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.  

38 C.F.R. § 3.361(f) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. § 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.  

Factual Background & Analysis

The veteran contends, in essence, that VA failed to timely 
diagnose and properly treat his colon cancer when he was 
first seen by VA in October 2006.  He asserts that his cancer 
could have been detected had VA undertaken some basic 
diagnostic studies at that time, and that the failure to do 
so allowed his cancer to grow unabated to the point that it 
spread to his lungs and lymph nodes.  

Historically, the evidence of record showed that the veteran 
was treated by VA for chronic low back and left knee pain for 
many years, and was prescribed various medications, including 
Naproxen and Robaxin.  He was also treated by VA for 
depression with occasional suicidal and homicidal ideations 
with medications such as Zoloft.  

VA medical records showed that the veteran was seen on 
October 10, 2006 for back and left knee pain, at which time 
he also reported complaints of abdominal pain for the past 
few weeks, occurring primarily one to two hours after eating.  
On examination, the veteran weighed 181.5 pounds.  There was 
some mild epigastric tenderness, but no masses or rebound.  
The report indicated that EKG and X-ray examination of the 
chest revealed negative findings, and that laboratory tests 
were taken.  The assessment included dyspepsia, secondary to 
medications, and chronic low back pain.  The veteran's pain 
medication was changed to Tylenol and he was prescribed 
Zantac for his stomach complaints.  The veteran's laboratory 
studies were subsequently found to be positive for the h. 
pylori antibody, and the veteran was contacted by phone three 
days later and prescribed prev pack.

VA outpatient note, dated January 5, 2007, showed that the 
veteran was seen (unscheduled appointment) for back pain 
after his car was struck from behind while stopped.  At that 
time, the veteran made no mention of any stomach problems, 
and denied any nausea or vomiting.  

The veteran was seen by VA on April 23, 2007, mainly for 
abdominal discomfort.  The veteran rated his pain as a 3/10, 
and said that his symptoms were the same that he had in 
October 2006, and that he had good results with the 
medication prescribed at that time.  The only objective 
finding on examination was some tenderness in the right upper 
quadrant, and he was prescribed prevpack.  The plan notes 
indicated that the veteran was referred to mental health 
service for his depression and that he was scheduled for an 
ultrasound.  His weight at that time was 187.6 pounds.  

When seen the following day, the veteran reported increased 
abdominal pain since starting his medication.  He denied any 
vomiting, nausea, or black, loose or bloody stools.  Bowel 
sounds were a little hyper and there was some vague 
tenderness in different areas of the abdomen; his abdomen was 
otherwise benign.  The diagnosis was dyspepsia with history 
of positive h. pylori - intolerance to prevpack.  The veteran 
was prescribed dicyclomine for his abdominal cramps and told 
to return or go to the emergency room if he developed any 
vomiting or increased pain; he was also scheduled to see his 
primary care physician in one week.  

When seen on May 1, 2007, the veteran reported that he felt 
some weirdness in his stomach but no pain like he had the 
week before.  He described his pain as a 0/10, and weighed 
190 pounds.  No pertinent abnormalities were noted on 
examination. The assessment was abdominal discomfort possibly 
due to developing peptic ulcer.  A progress note dated May 2, 
indicated that laboratory studies were positive for h. 
pylori, and that an attempt was made to contact the veteran 
but that his home phone was disconnected and his other phone 
line was busy.  

When seen by VA for abdominal cramps on May 14, 2007, the 
veteran described his pain as an 8/10.  He reported diarrhea, 
nausea, and vomiting over the weekend and said that he had 
blood in his stools since Saturday.  The pertinent finding on 
examination was tenderness in the epigastric area.  The 
report noted that an ultrasound on May 10, showed no evidence 
of kidney stones, and that laboratory studies were positive 
for h. pylori.  The veteran was prescribed medication and 
scheduled for additional laboratory studies including an 
upper gastrointestinal series (UGI), and was referred for a 
fee basis (outside) gastrointestinal consultation.  The 
diagnoses included abdominal pain probably due to peptic 
ulcer, rectal bleeding of unknown etiology, acute 
gastroenteritis, and h. pylori positive.  

The veteran was seen for abdominal pain and diarrhea at a VA 
satellite facility (Central Texas HCS) on May 15, 2007, at 
which time he denied any nausea, vomiting, hematuria, or 
hemoptysis.  The veteran was given 2 mg. of morphine and 
subsequently released in stable condition, and advised to 
follow-up with his primary care provider.  His weight was 
186.2 pounds.  

The veteran went to the VA clinic on June 22, 2007, 
complaining that his symptoms were not improving.  He 
reported that he could not eat very much because it increased 
his symptoms, but that he could take in fluids.  The veteran 
was offered appointment to see his physician that day but 
declined and said he would keep his scheduled appointment on 
June 26.  

When seen by VA on June 26, 2007, the primary care physician 
noted that the veteran was seen by a gastroenterologist (fee 
basis) the week before, and was started on a two week course 
of Aciphex.  The plan was to see if the veteran responded to 
the medication before undertaking additional diagnostic 
studies, including endoscopy.  On a nursing note, the veteran 
described his pain as a 0/10, but said that he was loosing 
weight and could not eat or keep anything down, and wanted to 
be hospitalized to find out what was wrong with him.  The PCP 
note indicated that the veteran reported that his nerves were 
terrible and was referred to the mental health services, but 
cancelled his appointment.  He was also scheduled for an UGI 
series, but did not keep the appointment and was rescheduled.  
The examiner indicated that a determination would be made 
concerning admission based on the results of laboratory 
studies.  The veteran was advised that if his condition did 
not improve within two weeks he was to return for additional 
diagnostic studies, and that if his condition worsened, he 
was to contact the GI specialist or go to the ER.  

Private medical reports showed that the veteran was admitted 
to a community hospital for abdominal cramps on July 4, 2007.  
Subsequent diagnostic tests, including a CT scan of the 
abdomen, revealed small bowel and cecum obstruction 
suspicious of colon cancer.  

A request for travel/transfer from the private community 
hospital to a VA facility was received on July 6, 2007.  The 
veteran was transferred to the VA and underwent right 
hemicolectomy with ileostomy on July 9, 2007.  A subsequent 
pathology report revealed a moderately well-differentiated 
adenocarcinoma extending into the adventitial fibroadipose 
tissue with large bowel obstruction, hyperplasic polyp, and 
metastatic adenocarcinoma involving two (or three) lymph 
nodes.  Post-operatively, the veteran progressed well and was 
discharged home on July 15, 2007.  

In March 2008, the claims file was referred to a VA physician 
for review concerning the medical care provided to the 
veteran for his abdominal pain and an opinion as to whether 
there was carelessness, negligence, lack of proper skill, or 
error in judgment by VA in diagnosing and treating his colon 
cancer.  The examiner indicated that the claims file was 
reviewed and included a detailed description of the veteran's 
medical history.  The examiner indicated that the veteran's 
abdominal symptoms in October 2006, were consistent with the 
diagnosis of dyspepsia due to the nonsteroidal anti-
inflammatory agents he was taking for chronic back and knee 
pain.  When laboratory studies were positive for h. pylori, 
the veteran received the standard treatment (prevpack) with 
good results, and had no further problems or any symptoms for 
several months.  

The examiner also noted that there was no history or 
objective symptoms of gastrointestinal bleeding when the 
veteran was seen for vague abdominal pain in April 2007.  
Based on the veteran's age (less than 50), and the absence of 
any identifiable risk factors for colonic malignancy or any 
cardinal signs or symptoms when evaluated in October 2006 and 
April 2007, the examiner opined that it was not likely that 
one would have suspected or diagnosed colon cancer.  The 
examiner indicated that it was not possible, at this point, 
to determine whether colon cancer was present when he was 
first evaluated in October 2006.  The examiner indicated that 
the veteran's cancer was a fast growing and aggressive type, 
and that lesions of the right colon are often asymptomatic 
until their presence is made known in just the same way as 
presented in this case, by obstruction of the colon.  The 
examiner concluded, in essence, that there was no evidence of 
carelessness, negligence, poor judgment, or any other 
instance of fault on the part of VA providers in the 
diagnosis or treatment of the veteran's colon cancer.  He 
also opined that there was no evidence that the veteran's 
metastatic lung lesions or chemotherapy were affecting his 
service-connected low back disability in any clear or 
measurable way.  

The Board finds the VA opinion persuasive, as it was based on 
a thorough review of the entire record and included a 
discussion and analysis of all relevant facts.  Furthermore, 
the veteran has presented no competent evidence to dispute 
the opinion, nor has he provided any evidence to support his 
assertions that his colon cancer or any current residuals, 
was the result of carelessness, negligence, lack of proper 
skill, or error in judgment on the part of VA, or was an 
unforeseeable event.  The examiner noted that the veteran's 
initial presentation in October 2006, did not reflect any 
significant findings other than some mild abdominal 
discomfort, and that the diagnosis of dyspepsia at that time 
was reasonable, given the veteran's long history of pain 
medication use and his description of abdominal pain after 
eating.  The veteran's treatment with antibiotic/proton pump 
inhibitors (prevpack) for positive h. pylori was the normal 
standard of care for that disorder, and had good results, 
with no further symptoms until late April 2007.  The records 
showed that the veteran was referred to a GI specialist for 
additional evaluation less than three weeks after his initial 
presentation in April 2007.  Although the veteran was not 
seen by the GI specialist for several weeks, additional 
diagnostic studies were undertaken or scheduled to rule out 
other possible etiologies for his abdominal symptoms.  In 
this regard, the Board notes that the veteran did not keep at 
least one appointment for an UGI series in June 2007, thus, 
contributing to the delay in identifying the root cause of 
his symptoms.  

In this case, while the veteran believes that his colon 
cancer could have been detected and minimalized had VA order 
diagnostic studies in October 2006, he is not competent to 
make this judgment.  When an opinion requires special 
knowledge or experience, then the opinions of witnesses 
skilled in that particular science to which the question 
relates are required.  Questions of medical causation require 
such expertise.  Laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The Board finds that the weight of the credible evidence 
demonstrates that the veteran did not sustain additional 
disability associated with his colon cancer which was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA, or by an event not reasonably 
foreseeable in connection with VA medical treatment.  
Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for colon cancer 
claimed as due to VA medical treatment.  Accordingly, the 
claim is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue.  Therefore, that doctrine 
is not for application in this case because the preponderance 
of the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

SMC for A&A

A veteran shall be considered to be in need of a regular A&A 
if he or she has the anatomical loss or loss of use of both 
feet, one hand and one foot, or is so helpless or blind or 
permanently bedridden as to need or require the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  

In determining whether a veteran is helpless or nearly so 
helpless as to require the regular A&A of another person, the 
following circumstances will be considered: Inability of the 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352(a).  

Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. 
§ 3.352(a). 

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  Particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that he is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a); Turco v. 
Brown, 9 Vet. App. 222 (1996).  However, it is logical to 
infer a threshold requirement that "at least one of the 
enumerated factors be present."  Turco, 9 Vet. App. at 224.  
"Bedridden" will be that condition which, by virtue of its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a doctor has prescribed rest in bed for 
a greater or lesser part of the day to promote convalescence 
or cure is insufficient.  38 C.F.R. § 3.352(a).  

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114(s), the 
evidence must show that a veteran has a single service-
connected disability evaluated as 100 percent disabling and 
an additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, the veteran has a single service-
connected disability evaluated as 100 percent disabling and 
due solely to service-connected disability or disabilities, 
the veteran is permanently and substantially confined to his 
or her immediate premises.  38 C.F.R. § 3.350(i).  

In this case, the evidence of record showed that prior to his 
cancer surgery in July 2007, the veteran's service-connected 
disabilities were not significantly disabling and did not 
affect his ability to perform the routine activities of daily 
living or to protect himself from the hazards or dangers 
inherent in his daily environment.  While he had some 
limitation of motion due to chronic low back and right knee 
pain, he was in good physical condition and was able to 
perform the routine activities of daily living.  

The VA examiner in March 2008 indicated that while 
chemotherapy was a grueling and weakening experience and 
often made any pre-morbid condition more symptomatic, there 
was no evidence of any destructive lesions of the lumbosacral 
spine.  He opined that the veteran's service-connected 
disabilities were not affected by his colon cancer and 
chemotherapy treatment in any measurable way.  While the 
evidence showed that the veteran had some difficulty with his 
stoma and needed assistance changing the ileostomy bag, 
particularly immediately after his cancer surgery in July 
2007, the evidence does not show that he requires the 
services of another person to perform the routine activities 
of daily living, such as dressing or undressing, or keeping 
himself ordinarily clean and presentable.  The veteran does 
not wear any type of ambulatory aid or support brace and, 
therefore; is not in need of adjustment of any special 
prosthetic or orthopedic appliance.  His back and right knee 
disabilities do not impair his ability to feed or dress 
himself, or to attend to the wants of nature.  

Further, the evidence does not show that the veteran is 
impaired by his service-connected disabilities to the extent 
that he is unable to protect himself from the ordinary 
hazards or dangers incident to his daily environment.  In 
short, the evidence simply does not show that he requires 
regular aid and attendance due to his service-connected 
disabilities, alone.  

Likewise, the evidence does not show that the veteran is 
housebound or confined to his immediate premises due to his 
service-connected disabilities.  Moreover, the veteran does 
not have a single service-connected disability rated 100 
percent disabling.  A single disability rated 100 percent is 
a threshold requirement for housebound status.  Thus, the 
analysis need proceed no further.  Where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, entitlement to 
special monthly compensation based on the need for regular 
aid and/or housebound status is denied.




ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for colon cancer is denied.  

Entitlement to SMC based on the need for regular aid and/or 
housebound status is denied.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


